UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 22, 2009 GENCO SHIPPING & TRADING LIMITED (Exact Name of Registrant as Specified in Charter) Republic of the Marshall Islands 000-28506 98-043-9758 (State or Other Jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 299 Park Avenue 20th Floor (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(646) 443-8550 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01.Completion of Acquisition or Disposition of Assets On July 22, 2009, the Company completed the acquisition of the Genco Commodus, a 170,500 dwt Capesize newbuilding.The Company had agreed to buy the vessel under the terms of agreements that the Company entered into with companies within the Metrostar Management Corporation group to acquire nine Capesize vessels as previously announced on July 18, 2007.The Genco Commodus is the seventh vessel to be delivered to the Company under such agreements.The Company paid a total purchase price of approximately $120 million for the Genco Commodus, which the Company financed with borrowings under its 2007 credit facility.The Genco Commodusis expected to bedelivered to its charterer, Morgan Stanley Capital Group Inc., on or about July 23, 2009 to commence a time charter for 23 to 25 months at a gross rate of $36,000 per day, less a 5% third party brokerage commission. A copy of the Company’s press release announcing the delivery of this vessel to the Company is attached hereto as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description 99.1 Press Release dated July 22, 2009. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, Genco Shipping & Trading Limited has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GENCO SHIPPING & TRADING LIMITED DATE:July 22, 2009 /s/ John C. Wobensmith John C. Wobensmith Chief
